The injunctive relief granted at Special Term was predicated entirely on the letter of December 2, 1954, written by the appellants’ predecessors. This letter was delivered as an incident to the settlement of a suit that concerned an infringement by the appellants’ predecessors of a design patent held by the respondent on one of its original models. The letter, which, parenthetically, was not made part of the stipulation of settlement, stated, “You have our assurance that at no time will we infringe or copy any of your designs.” Under the circumstances so all-embracing an agreement is unenforeible. .Since Special Term indicated in its opinion that there was no proof to sustain the allegations of unfair competition, the judgment is unanimously reversed, with costs to the appellants, and the complaint dismissed. Settle order on notice. Concur — Botein, J. P., Rabin, Frank, Valente and McNally, JJ.